COOK, Judge,
dissents:
I dissent.
The pretrial agreement in this case contains a provision for automatic cancellation of the agreement in the event of “any misconduct on [appellant’s] part prior to the convening authority taking his final action in [appellant’s] case.” * Nowhere in his discussions with the accused prior to accepting his guilty plea did the trial judge discuss this clause with any specificity with appellant. Given the capacity of this provision to negate the intent of the entire pretrial arrangement, the trial judge’s failure to discuss its implications with the appellant can hardly be deemed inconsequential.
The majority’s reliance on the appellant’s age and experience is, in my view, a regression to the “sliding scale analysis” expressly rejected by the United States Court of Military Appeals in United States v. King, 3 M.J. 458 (C.M.A.1977).
Because I cannot find that the trial judge “strictly adhered” to the provisions of United States v. Green, 24 U.S.C.M.A. 299, 52 C.M.R. 10, 1 M.J. 453 (1976), as explicitly required by United States v. King, supra, 1 would reverse this case and authorize a rehearing.

 As to the more fundamental question concerning the legality of such a provision see Judge Baums’ dissent in United States v. Rankin, 3 M.J. 1043 (N.C.M.R.1977).